Citation Nr: 0609774	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for depression, prior to April 4, 2005.

2.  Entitlement to an evaluation in excess of 70 percent for 
depression, beginning April 4, 2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.  The veteran reported having served in the 
reserves from 1975 to 1977, but these dates have not been 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in November 2004. This case was previously remanded for 
further development in March 2005.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that following an initial grant of service connection, 
"staged ratings," or separate ratings for separate periods 
of time may, be assigned where supported by the medical 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO granted service connection for depressive 
in a May 2003 rating decision, granting a 30 percent 
evaluation, effective October 26, 2001, the date the 
veteran's claim for service connection for a psychiatric 
disorder was received.  The veteran appealed.  In an August 
2004 rating decision, the RO increased the evaluation to 50 
percent.  In an October 2005 rating decision, the RO 
increased the evaluation to 70 percent, effective April 4, 
2005, but confirmed and extended the 50 percent evaluation 
back to October 26, 2001.  Thus, there are two periods of 
time under consideration, as set forth on the title page.  As 
these increased ratings do not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claim, the matter of higher evaluations remains pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

At his hearing, the veteran raised the issue of service 
connection for a leg condition.  
This issue is referred to the RO.  

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In June 2005, the veteran notified VA of private medical 
treatment records and provided authorization to obtain such 
records.  However, these records were not obtained.  The 
Board finds it is necessary to obtain these records to have a 
full and accurate picture of the veteran's disability.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (West 2002 & 
Supp. 2005).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In addition, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Moreover, the Board notes that the RO is currently 
considering the veteran's entitlement to TDIU.  The Board 
finds it is necessary to defer analysis of the veteran's 
disability pending adjudication of this matter.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman, 
supra.

2.  The RO/AMC should obtain any and all 
medical/clinical treatment records from 
both VA and non-VA health care providers 
to include the, Foundation in Nashville, 
Tennessee, from April 2005 to present.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for an initial higher evaluation for 
depression.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

